EXHIBIT 10.1

 
SURRENDER OF CAPACITY RIGHTS AGREEMENT
 
This Surrender of Capacity Rights Agreement (“Agreement”) dated March 26, 2010
and effective as of April 1, 2010 (the “Effective Date”), is by and between
Cheniere Marketing, LLC, a Delaware limited liability company (“CMI”), and
Sabine Pass LNG, L.P., a Delaware limited partnership (“Sabine”).  CMI and
Sabine are referred to individually as a “Party” and collectively as the
“Parties.”
 
WHEREAS, CMI is party to that certain Amended and Restated LNG Terminal Use
Agreement by and between CMI and Sabine dated as of November 9, 2006, as amended
by that certain Amendment of LNG Terminal Use Agreement, dated June 25, 2007 (as
amended, the “CMI TUA”) under which CMI is entitled to the right to utilize
services at the regasification facilities and terminal (the “Sabine Pass
Terminal”) located in Cameron Parish, Louisiana, U.S.A. and owned and operated
by Sabine; and
 
WHEREAS, concurrently herewith Sabine and JPMorgan LNG Co., a Delaware company
(“LNGCo”) will enter into a Capacity Rights Agreement (the “LNGCo CRA”) whereby
Sabine will grant LNGCo the right to utilize certain capacity rights at the
Sabine Pass Terminal, which agreement contemplates the surrender by CMI of such
rights under the CMI TUA; and
 
WHEREAS, CMI desires to surrender certain of its rights to use capacity under
the CMI TUA, as contemplated by the LNGCo CRA; and
 
WHEREAS, concurrently herewith LNGCo and CMI will enter into that certain LNG
Services Agreement (the “Services Agreement”) under which LNGCo will engage CMI
to provide services in connection with LNGCo’s utilization of capacity under the
LNGCo CRA and to provide certain marketing, scheduling, and other services in
connection therewith; and
 
WHEREAS, under the Services Agreement LNGCo or CMI may provide a notice (each an
“LNGCo Scheduled Delivery Notice”) to Sabine setting out with respect to the
delivery specified in such notice the volume (the “LNGCo Scheduled Delivery
Volume”) of LNG procured by LNGCo pursuant to the Services Agreement for
delivery to the Sabine Pass Terminal and the anticipated schedule for delivery
of such LNG to the Sabine Pass Terminal; and
 
WHEREAS, pursuant to Section 3.3 of the LNGCo CRA, Sabine has also granted to
LNGCo the right to enter into a new terminal use agreement with Sabine (“LNGCo
TUA”) upon the terms and conditions set forth in the LNGCo CRA.
 
NOW, THEREFORE, in consideration of the mutual agreements and covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:
 

 
 
 
 

--------------------------------------------------------------------------------

 

 
ARTICLE I
DEFINITIONS
 
1.1 Definitions.
 
1.2 “Action” means, with respect to any Person, any outstanding action, order,
writ, injunction, judgment, determination or decree or any claim, suit,
litigation, proceeding, appeal, arbitration, mediation, tax audit or
governmental investigation of any kind involving such Person or its business.
 
“Affiliate” means, in relation to any Person, any entity controlled, directly or
indirectly, by such Person, any entity that controls, directly or indirectly,
such Person, or any entity directly or indirectly under common control with such
Person.  For purposes of this definition, “control” of any Person that is an
entity means ownership of a majority of the voting power of such Person.
 
“Applicable Law” means any federal, state or local laws (including common law
and criminal law), codes, statutes, directives, ordinances, by-laws,
regulations, rules, judgments, consent orders, settlements and agreements with
Governmental Authorities, proclamations or delegated or subordinated legislation
of any Governmental Authority that are applicable to this Agreement, an LNGCo
TUA, the transactions contemplated hereby or thereby, CMI or Sabine.
 
“CMI” has the meaning set forth in the Preamble.
 
“CMI TUA” has the meaning set forth in the first Whereas clause of this
Agreement.
 
“Effective Date” has the meaning set forth in the Preamble.
 
“Governmental Authority” means any United States or non-United States federal,
national, supranational, provincial, state, municipal, local or similar
government, governmental authority, regulatory or administrative agency,
governmental commission, department, board, bureau, agency or instrumentality,
court, tribunal, arbitrator or arbitral body.
 
“LNG” means processed Natural Gas in a liquid state, at or below its boiling
point and at a pressure of approximately one (1) atmosphere.
 
“LNGCo” has the meaning set forth in the second Whereas clause of this
Agreement.
 
“LNGCo Scheduled Delivery Notice” has the meaning set forth in the fifth Whereas
clause of this Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 

“LNGCo Scheduled Delivery Volume” has the meaning set forth in the fifth Whereas
clause of this Agreement.
 
“LNGCo TUA” has the meaning set forth in the sixth Whereas clause of this
Agreement.
 
“LNGCo TUA Exercise Notice” has the meaning set forth in Section 3.2.
 
“LNGCo TUA Reduction Notice” has the meaning set forth in Section 3.2.
 
“Natural Gas” means any hydrocarbon or mixture of hydrocarbons consisting
predominantly of methane which is in a gaseous state.
 
“Person” means any individual, corporation, partnership, joint venture,
association, joint stock company, trust, unincorporated organization, limited
liability company or Governmental Authority or other entity.
 
“Permit” means without limitation any permit, exemption, approval, license,
consent, authorization, concession, order, easement, or other right that is
required by any applicable Governmental Authority for the activities in
question.
 
“Representative” means, with respect to any Person, any officer, director,
principal, attorney, employee, agent, consultant, accountant or other
representative of such Person.
 
“Sabine” has the meaning set forth in the Preamble.
 
“Sabine Pass Terminal” has the meaning set forth in the first Whereas clause of
this Agreement.
 
“Services” has the meaning set forth in the CMI TUA.
 
“Services Agreement” has the meaning set forth in the fourth Whereas clause of
this Agreement.
 
“Term” has the meaning set forth in Section 4.1.
 
1.3 Construction.
 
(a) Unless the context of this Agreement otherwise requires, (i) words of any
gender include each other gender, (ii) words using the singular or plural number
also include the plural or singular number, respectively, (iii) the terms
“hereof,” “herein,” “hereby” and derivative or similar words refer to this
entire Agreement, (iv) the terms “modified” and “amended” and derivative or
similar words shall mean amended, supplemented, waived or otherwise modified,
(v) the terms “Article” or “Section” refer to the specified Article or Section
of this Agreement, (vi) the word “including” shall mean “including, without
limitation,” whether or not so specified, and (vii) the word “or” shall be
disjunctive but not exclusive.
 
 
 
 

--------------------------------------------------------------------------------

 

(b) References to agreements and other documents shall be deemed to include all
subsequent modifications thereto or replacements thereof.
 
(c) References to statutes shall include all regulations promulgated thereunder
and references to statutes or regulations shall be construed as including all
statutory and regulatory provisions consolidating, amending or replacing the
statute or regulation.
 
(d) The language used in this Agreement shall be deemed to be the language
chosen by the Parties to express their mutual intent, and no rule of strict
construction shall be applied against any Party.
 
(e) Whenever this Agreement refers to a number of days, such number shall refer
to calendar days.
 
ARTICLE II
RELATIONSHIP OF THE PARTIES
 
2.1 No Joint Venture, Affiliation or Partnership Created.  Each of the Parties
is an independent contractor.  Neither of the Parties is a representative, joint
venturer, or partner of the other Party, nor an agent of the other Party.  Each
of the Parties hereby agrees that this Agreement and any and all other
agreements, actions and transactions contemplated hereby and thereby are not
intended to create, and shall not be interpreted, construed or deemed to create
in any respect, any association, joint venture, co-ownership, co-authorship, or
partnership, whether general, limited or otherwise, between  the Parties, or to
impose any partnership fiduciary or other duty, obligation or liability of any
kind upon either of the Parties.  Neither of the Parties shall have any right,
power or authority to control or manage the business of the other Party, to take
any action in the name of the other Party, to execute, authenticate or deliver
any contract for or on behalf of or in the name of, or to incur any liability
for, or to otherwise bind the other Party.  The Parties agree that they are not,
and shall not be, and shall not hold each other out to be, co-employers.  No
Party shall be entitled to or obligated to share in any profits or losses of the
other Party, its business, or to contribute any money or property to the other
Party or its business.
 
2.2 Arm’s-Length Status of Parties.  Each of the Parties is contracting at
arm’s-length and as independent Parties, each of which is agreed to be and shall
be fully entitled to act solely in and for its own interest and without any duty
or obligation to act in the interest of the other Party; provided only that each
Party assumes the contractual duties and obligations expressly set forth in this
Agreement.
 
ARTICLE III
SURRENDER OF CAPACITY RIGHTS FOR LNGCo CRA AND LNGCO TUA OPTION; RELATED MATTERS
 
3.1 Surrender of Capacity Rights for LNGCo CRA.  Effective upon the date of an
LNGCo Scheduled Delivery Notice and without any further action by CMI or Sabine,
CMI shall be deemed to have automatically surrendered to Sabine the right to
utilize the Services and any related reception, storage or regasification
capacity at the Sabine Pass Terminal required to regasify, store, transport and
deliver the LNGCo Scheduled Delivery Volume set forth in such.
 
 
 

--------------------------------------------------------------------------------

 
 
3.2 LNGCo Scheduled Delivery Notice at the Sabine Pass Terminal, including
surrendering the rights to the Maximum LNG Reception Quantity and the Maximum
Gas Redelivery Rate (as such terms are defined and used in the CMI TUA)
necessary to accommodate such LNGCo Scheduled Delivery Volume.  Notwithstanding
the surrender of rights to capacity under this Section 3.1, CMI retains all
rights under Sections 25.18 and 25.19 of the CMI TUA and retains the sole
obligation to pay the Reservation Fee, the Operating Fee and Sabine Taxes and
New
 
3.3 Regulatory Costs and any other costs payable under the CMI TUA (other than
the costs set forth in the following sentence).  LNGCo shall be solely
responsible for (i) providing all Retainage due Sabine with respect to any cargo
of LNG processed for the benefit of LNGCo and (ii) paying that portion of the
Taxes or fees described in Section 4.2(b) or Article XII of the CMI TUA on
account of, in connection with, or as a result of the portion of Customer’s
Inventory (as defined in the CMI TUA) resulting from any cargo(es) of LNG
delivered to the Sabine Pass Terminal for the benefit of LNGCo.   When any LNG
associated with any LNGCo Scheduled Delivery Notice has been regasified and
delivered to a Delivery Point (as defined in the CMI TUA) by Sabine the portion
of such surrendered rights applicable to such LNG shall revert automatically to
CMI without any action of Sabine or LNGCo.
 
3.4 Current  Inventories.  Sabine and CMI agree that, effective as of the
Effective Date, LNGCo has purchased from CMI and obtained title to CMI’s LNG
inventory stored in the storage tanks at the Sabine Pass Terminal as of the
Effective Date other than such inventory leased to Sabine.  Sabine and CMI
further agree that effective as of the transfer of title to such LNG to LNGCo,
CMI shall be deemed to have surrendered the rights to be surrendered by CMI
under Section 3.1 for an LNGCo Scheduled Delivery Volume with respect to such
LNG.
 
3.5 LNGCo TUA.  As specified in Section 3.3 of the LNGCo CRA, LNGCo shall have
the right but not the obligation to enter into an LNGCo TUA, which option may be
exercised by written notice (an “LNGCo TUA Exercise Notice”) provided by LNGCo
to each of Sabine and CMI in accordance with the LNGCo CRA. Upon receipt of an
LNGCo TUA Exercise Notice by Sabine, Sabine shall deliver a separate written
notice to CMI (the “LNGCo TUA Reduction Notice”) instructing CMI that the
Maximum Reception Quantity and the Maximum Gas Redelivery Rate (each as defined
in the CMI TUA) will be reduced for the term of the LNGCo TUA, such reduction to
be effective as of the effective date of the LNGCo TUA and equal to the Maximum
LNG Reception Quantity and Maximum Gas Redelivery Rate set out in the LNGCo
TUA.  Effective upon the effective date of the LNGCo TUA and without any further
action by CMI, the Maximum Reception Quantity and Maximum Gas Redelivery Rate in
the CMI TUA shall be reduced as set forth in the LNGCo TUA Reduction Notice and
CMI shall be deemed to have automatically surrendered to Sabine the right to
utilize the Services and any related reception, storage or regasification
capacity at the Sabine Pass Terminal necessary to accommodate quantities of LNG
delivered to the Sabine Pass Terminal for the account of LNGCo under the LNGCo
TUA.

 
 
 

--------------------------------------------------------------------------------

 
 
3.6 Recognition of LNGCo’s Third Party Beneficiary Status under this
Agreement.  The Parties agree not to amend or modify this Agreement or any of
the documents executed in connection herewith in any way which would materially
affect LNGCo's rights under the LNGCo CRA or the agreements contemplated thereby
or which would prohibit or adversely impact LNGCo’s ability to consummate the
transactions contemplated by such agreements.  LNGCo is an intended third party
beneficiary of this Agreement.
 
ARTICLE IV
TERM AND TERMINATION
 
4.1 Term.  The term of this Agreement shall be that period of time extending
from 9:00 am Central Time in Houston, Texas, on the Effective Date and
continuing until the
 
4.2 termination or expiration of the Services Agreement (such period of time
being herein called, the “Term”).  Notwithstanding termination of this
Agreement, (i) CMI and Sabine shall continue to perform any of their respective
duties and obligations that arise or accrue during the Term of this Agreement
and (ii) CMI shall continue to surrender rights as provided in Section 3.1 for
any LNGCo Scheduled Delivery Volumes specified in an LNGCo Scheduled Delivery
Notice received by Sabine during the Term which has not been delivered to the
Sabine Pass Terminal during the Term or which has been delivered, but not yet
regasified and delivered to a Delivery Point.
 
ARTICLE V
GENERAL PROVISIONS
 
5.1 Entire Agreement; Amendment; Counterparts.  This Agreement and all documents
contemplated hereunder and thereunder constitute the entire agreement between
the Parties with respect to the matters set forth herein and therein and
supersede any and all negotiations, agreements, and expressions of intent,
written or oral, prior hereto.  This Agreement may be amended only by written
agreement executed by the Parties after the Effective Date.  This Agreement and
any modification hereof may be executed and delivered in counterparts, including
by a facsimile transmission thereof, each of which shall be deemed an original,
but all of which together shall constitute a single Agreement.
 
5.2 Binding Effect.  This Agreement shall be binding on and inure to the benefit
of the Parties and their respective successors and permitted assigns.
 
5.3 Assignment.  Neither this Agreement nor any of the rights or obligations
hereunder may be assigned by any Party without the prior consent of all other
Parties to this Agreement; provided that such consent shall not be unreasonably
withheld.
 
5.4 Severability.  If any term or provision hereof, or the application thereof
to any Person or circumstance, shall to any extent be contrary to any Applicable
Law or otherwise invalid or unenforceable, the remainder of this Agreement or
the application of such term or provision to Persons or circumstances other than
those as to which it is contrary, invalid or unenforceable shall not be affected
thereby and, to the extent consistent with the overall intent hereof as
evidenced by this Agreement taken as a whole, shall be enforced to the fullest
extent permitted by Applicable Law.

 
 
 

--------------------------------------------------------------------------------

 
 
5.5 No Waiver.  No waiver by either Party of any one or more defaults by the
other Party in the performance of any of the provisions of this Agreement shall
operate or be construed as a waiver of any other default or defaults whether of
a like kind or different nature.
 
5.6 Publicity.  Each Party, and its Affiliates and their Representatives, shall
not issue any press release regarding the transactions contemplated hereby
without the prior approval of, the other Party, in each case such approval not
to be unreasonably withheld.  Notwithstanding the foregoing, nothing herein
shall be deemed to prohibit any Party from making any disclosure which its
counsel deems reasonably necessary in order to fulfill such Party’s or any
Affiliate’s obligation under Applicable Law.
 
5.7 Notices and Other Communications.  All notices and other communications
between the Parties shall be in writing and shall be deemed to have been duly
given in accordance with the notice provisions of the CMI TUA.
 
5.8 Governing Law; Venue.  The Parties agree that this Agreement (including any
claim or controversy arising out of or relating to this Agreement) shall be
governed by, construed and enforced in accordance with the laws of the State of
New York without regard to principles of conflict of laws (whether of the State
of New York or any other jurisdiction).
 
5.9 JURY TRIAL WAIVER.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY.
 
5.10 Third Parties.  Except as specified in Section 3.4 of this Agreement
confers no rights, benefits, duties, obligations or liabilities whatsoever upon
any Person other than Sabine and CMI and does not create, and shall not be
interpreted as creating, any standard of care, duty or liability to or for the
benefit of any Person other than the contractual duties provided expressly in
this Agreement of each Party to the other Party hereto.
 
5.11 Time of Essence.  With regards to all obligations set forth herein, time is
of the essence.
 
5.12 Multiple Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Agreement and
signature pages hereto may be delivered by telecopy or other electronic or
digital transmission method.
 
5.13 Headings.  The headings used for the Articles and Sections herein are for
convenience only and shall not affect the meaning or interpretation of the
provisions of this Agreement.
 

 
 
 

--------------------------------------------------------------------------------

 
 
[Signature page follows.]
 
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement and agreed to be
bound hereby.
 
                     SABINE PASS LNG, L.P.
 

  By:
Sabine Pass LNG-GP, Inc.
its general partner
 
By:
/s/ Charif Souki
   
Name:  Charif Souki
   
Its:    Chief Executive Officer

 
                         
                     CHENIERE MARKETING, LLC
 

 
By:
/s/ H. Davis Thames
   
Name:  H. Davis Thames
   
Its:    President



 
 
 
Signature Page to CMI Surrender Agreement
 

--------------------------------------------------------------------------------

 